DETAILED ACTION
This is a response to applicant’s submissions filed on 7/2/2021.  Claims 69, 71, 72, 77, 78, and 87-99 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
in claim 69, line 19, element “pair of raised stoppers” has been changed to --the pair of raised stoppers--;
in claim 72, lines 1-2, element “the curved surface on is” has been changed to     --the curved surface is--;
in claim 78, lines 14 and 17, element “the first raised portion” has been changed to --the pair of raised stoppers--;
in claim 78, line 16, element “the first raised portion extends” has been changed to --the pair of raised stoppers extend--;
in claim 96, lines 10-12, element “two separate linear contacts between each of the pair of stoppers and the second raised portion” has been changed to --two separate linear contacts between the pair of stoppers and the second raised portion--;
in claim 99, line 1, element “the each of” has been changed to --each of--.

Allowable Subject Matter
Claims 69, 71, 72, 77, 78, and 87-99 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 69, 78, and 96, the prior art does not disclose or render obvious the inner gear is a floating inner gear, in combination with the other elements required by claims 69 and 96, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619